Citation Nr: 1714582	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Raynaud's syndrome, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2015, the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims file.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2015, the Veteran's claims were remanded to afford the Veteran VA examinations to determine whether his Raynaud's syndrome and erectile dysfunction were caused or aggravated by his service-connected diabetes mellitus.  The VA examiner provided opinions in December 2015 and January 2016.  The VA examiner opined that the Veteran's erectile dysfunction was less likely than not caused or aggravated by his diabetes mellitus and noted that VA medical center (VAMC) medical records from Fayetteville showed that the Veteran was diagnosed with erectile dysfunction in March 2008, but was not diagnosed with diabetes until 2013.  The Board notes that VAMC treatment records have been associated with the electronic claims file; however the file currently does not include the March 2008 VAMC diagnosis of erectile dysfunction that the VA examiner was able to view.  The earliest notation of erectile dysfunction in the file is the April 2009 notation that the Veteran took vardenafil.  

This missing diagnosis record indicates that there are VAMC records missing from the electronic claims file pertaining to the Veteran's erectile dysfunction, which may be relevant to his claim.  Furthermore, given that there are missing records pertaining to erectile dysfunction, the Board must also assume there may be outstanding VAMC treatment records related to the Veteran's Raynaud's syndrome claim as well.  The duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Therefore all outstanding relevant VAMC records should be obtained upon remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VAMC treatment records related to the Veteran's claimed erectile dysfunction and Raynaud's syndrome, including but not limited to March 2008 VAMC Fayetteville records noting a diagnosis of erectile dysfunction, and associate them with the electronic claims file.

2.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




